Per Curiam.
Plaintiff claims in this second amended complaint that misrepresentations made by the defendant induced him to transfer one hundred shares of stock of the Engineers Public Service for sixty shares of the defendant Stone & Webster, Inc. The complaint alleges that the transfer of stock took place on March 1, 1930. The alleged misrepresentations which are claimed to have induced the transfer are stated in the complaint to have *330been made on April 23,1930. The transfer on March first obviously could not have been induced by representations made seven weeks thereafter. The complaint contains a further defect in that no damage is shown to have resulted from the exchange. In paragraph seventh it is alleged “ that the plaintiff, in reliance thereon, was induced to part with his property which was valueless as hereinafter alleged.” It certainly cannot be claimed that the plaintiff was damaged by surrendering something which was valueless in exchange for something which, according to the ninth paragraph of his complaint, was worth $840.
The order should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the complaint granted, with ten dollars costs.
Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs.